Citation Nr: 0716565	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied service connection 
for hepatitis C.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Through submitted 
statements and hearing testimony before the Board in March 
2007, the veteran asserted that he contracted hepatitis C as 
a result of multiple high-risk factors that occurred during 
his active military service.  First, he reported that he 
received jet gun inoculation injections in 1966 during basic 
training in Parris Island, South Carolina.  He states that 
there were multiple injections and the jet guns were not 
adequately cleaned between uses.  Secondly, the veteran 
stated that he was exposed to blood when he assisted on two 
or three medivacs while serving in Vietnam.  Lastly, the 
veteran testified that he shared razors with fellow soldiers 
on several intermittent occasions.  The veteran denied other 
high-risk factors, including intravenous drug use, multiple 
sexual partners, tattoos, and blood transfusions.

Medical records from the VA Medical Center (VAMC) in 
Richmond, Virginia, indicate that the veteran was first 
diagnosed with hepatitis C in September 2001.  The veteran 
was afforded a VA examination in February 2004 in relation to 
his claim.  The examiner diagnosed the veteran with chronic 
hepatitis C.  However, no etiology for the disease was 
provided.  The veteran received treatment for his hepatitis C 
at the Richmond VAMC, which consisted of doses of 
peginterferon and ribavirin.  By the completion of the 
treatment program in November 2004, the hepatitis C virus was 
undetected.  In an April 2005 entry, it was noted that the 
veteran was likely a sustained virologic responder and he was 
not likely to suffer any permanent liver damage or 
decompensation from his history of viral hepatitis.

In September 2006, the veteran underwent further VA 
examination.  The examiner reported that the veteran was 
considered to have had a sustained virological response to 
antiviral therapy.  The examiner went on to state that the 
veteran's hepatitis C was considered to have been cured, 
especially with the most recent ultra-sensitive laboratory 
test having been negative.  Regarding the etiology, the 
examiner stated that there had been no discernible cause 
accountable for the veteran's hepatitis C.  He also stated 
that major contributors, such as intravenous drug use and 
blood transfusion, were absent from the medical history.  The 
examiner opined that the disease was less likely caused by 
the alleged exposure to jet gun injections although he could 
not rule it out with 100 percent certainty.

Given this evidence, the Board finds that further development 
is need in this case.  See 38 C.F.R. § 19.9 (2006).  The 
veteran should be scheduled for another VA examination.  It 
should be determined whether the veteran's hepatitis C was 
indeed "cured," i.e., was his hepatitis C merely acute in 
nature.  Any chronic residuals from the disease should also 
be identified.  Finally, as no examiner has yet to identify a 
likely cause of the veteran's hepatitis C, a medical nexus 
opinion should be provided.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule a VA examination to 
determine the current nature and etiology 
of the veteran's hepatitis C or residuals 
thereof.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies should be conducted.  The 
examiner should determine whether the 
veteran's hepatitis C has been "cured."  
Any residual disability associated with 
the disease should be noted in the 
report.  The examiner should obtain a 
detailed history regarding the onset of 
pertinent symptomatology and the 
veteran's exposure to risks for hepatitis 
C during his period of military service 
and thereafter.  The examiner should 
indicate the medical probabilities that 
hepatitis C, or any residual, is 
traceable to the veteran's period of 
military service.  Any risk factors 
(e.g., jet gun injections, blood 
exposure, and shared razors) that lead to 
any conclusion of a relationship to 
military service should be specifically 
identified.  If it is determined that 
hepatitis C likely is the result of post-
service exposure to risk factors, the 
specific risk factor(s) should be 
identified and an explanation provided as 
to why the post-service exposure to risk 
factors is more likely the cause than 
exposure to in-service risk factors.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2006).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

